Citation Nr: 9928062	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty for more than 25 years, 
including most recently from June 1956 to June 1970, after 
which he retired.  Service in Vietnam is indicated by the 
evidence of record.  

This appeal arose from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for peripheral neuropathy, 
claimed as due to Agent Orange exposure.  A personal hearing 
was held at the RO in May 1997.  


FINDING OF FACT

The evidence does not show that the veteran had acute or 
subacute peripheral neuropathy during or shortly after being 
stationed in Vietnam, or that his current chronic peripheral 
neuropathy is related to in-service Agent Orange exposure.


CONCLUSION OF LAW

Peripheral neuropathy is not the result of Agent Orange 
exposure in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has either acute or chronic 
peripheral neuropathy due to in-service Agent Orange 
exposure.  He states that he was stationed in Vietnam from 
1969 to 1970.

Preliminary matter

As an initial matter, the Board notes that the veteran filed 
an initial claim of entitlement to service connection for 
peripheral neuropathy in May 1993.  He referred to exposure 
to radiation and exposure to Agent Orange as possible causes.  
Service connection for peripheral neuropathy, claimed as 
secondary to radiation exposure, was denied in a September 
1993 RO rating decision.  The rating decision discussed 
radiation exposure, but exposure to herbicides in Vietnam was 
not mentioned.  The veteran did not appeal that decision.  

In August 1986, the veteran filed another claim for service 
connection for peripheral neuropathy.  He referred only to 
Agent Orange exposure and did not mention radiation.  His 
claim of entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure was denied by the RO 
in a December 1996 decision.  This appeal followed.

Ordinarily, the September 1993 RO rating decision which 
denied entitlement to service connection for peripheral 
neuropathy would be considered final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  However, the 1993 RO decision 
was limited to the issue of entitlement to service connection 
for peripheral neuropathy, claimed as due to radiation 
exposure.  The December 1996 decision specifically addressed 
the issue of entitlement to service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure.  

Moreover, VA regulations pertaining to herbicide exposure 
changed between the 1993 RO decision the veteran's current 
appeal.  See Fed. Reg., No. 217, 57586-57589 (November 7, 
1996).  The Board notes that Court decisions are somewhat 
unclear regarding the concept of whether there is a new claim 
when the law and regulations have been amended.  See Ashford 
v. Brown, 10 Vet. App. 120 (1997); Routen v. Brown, 10 Vet. 
App. 183 (1997).  The Board believes, that the veteran's 
claim, in essence, is based on a new and different theory of 
entitlement that could not have been raised prior to the new 
regulatory changes.  See Spencer v. Brown, 4 Vet. App. 283, 
289 (1993); Harder v. Brown, 5 Vet. App. 183 (1993). 
Accordingly, the Board has concluded that under the facts 
presented in this case, de novo review without respect to the 
finality of the 1993 RO decision is warranted.  The Board 
observes that the RO's December 1996 decision was on a de 
novo basis also.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons expressed above, the Board considers that the 
matter of entitlement to service connection for peripheral 
neuropathy claimed as due to radiation exposure is not 
currently on appeal and will be addressed no further herein.

Factual Background

The veteran's DD Form 214 indicates that his last duty 
assignment was in Vietnam.
His service medical records do not indicate that he had acute 
or subacute peripheral neuropathy during service.  On service 
retirement examination in Long Beach, California in March 
1970, the veteran denied having foot trouble, neuritis, and 
paralysis.  Clinically, his neurological status was tested, 
and it was normal.  

In February 1978, the veteran reported being treated for 
arthritis since 1970.  The use of steroids for arthritis was 
noted.  The February 1978 record mentions no neurological 
symptoms historically or currently.

In May 1980, the veteran reported the recent onset of back 
pain and a three day history of back pain with electric shock 
radiation into his buttocks and legs.  Neurological 
examination was normal except for decreased lower extremity 
reflexes.  The impression was acute low back pain, probably 
with a herniated nucleus pulposus with radiculopathy.  X-rays 
revealed severe degenerative disc disease at L3.  

In April 1990, the veteran was noted to have low back pain 
with sciatic radiation.  
In March 1991, it was noted that the veteran was taking 
medication for peripheral edema.  He also had clonus.  

In May 1991, it was noted that the veteran had rheumatoid 
arthritis and lumbosacral disc disease with an L3-4 disc 
degeneration of a moderately severe degree.  Paresthesia and 
pain in the veteran's lower extremities on ambulation 
appeared to be on the basis of vascular claudication.  It was 
noted that after an electromyogram and nerve conduction 
velocities, it was felt that the veteran's significant 
sensory and motor peripheral neuropathy of the lower 
extremities was most likely on an ischemic basis and that it 
was perhaps also contributed to by the veteran's rheumatoid 
arthritis.  A Doppler study had been suggestive of the 
peripheral neuropathy being due to vascular insufficiency of 
the lower extremities.  

In June 1991, a history of peripheral neuropathy probably 
secondary to diabetes mellitus was reported.  Diabetes had 
been suspected due to the tendency toward ulcerations and a 
nonpalpable pedal pulse.  Vascular studies had shown 
bilateral superficial femoral artery occlusive disease, right 
greater than left, with ischemia.

In December 1991, a private physician, Y.B.B., M.D. stated 
that "I wonder" whether the veteran's peripheral neuropathy 
was ischemic verses toxic (i.e., Agent Orange) in nature.  In 
January 1992, peripheral neuropathy was felt to have been 
from diabetes or rheumatoid disease or due to prior excess 
ethanol usage.  

In March 1992, the veteran complained of right upper 
extremity symptoms from his shoulder to his fingers, and felt 
that he might have pinched a nerve.  Another March 1992 
private medical record noted that the veteran had relatively 
quiescent rheumatoid disease, and that he was having 
increased pseudoclaudication, with pain in his calves and 
persistent burning.  It was doubted that this was due to 
intermittent claudication from vascular insufficiency.  
Instead, it was felt that the symptoms were due to lumbar 
spinal stenosis.  

In August 1992, it was noted that repeat vascular studies had 
been done, and that they had shown diminished pressure in the 
veteran's legs.  The veteran still had occasional right leg 
numbness and could not ambulate as much as he should have 
been able to ambulate.  This was felt to be due to true 
claudication due to vascular insufficiency or due to 
pseudoclaudication due to probable spinal stenosis.  

After a motor vehicle accident in November 1992, the veteran 
complained of left sided neck pain with radiation into his 
shoulder and down his left arm.  It was felt that he had a 
post-traumatic cervical strain or a sprain with an 
exacerbation of myelopathy related to cervical spondylosis 
and posterior neural foraminal encroachment, degenerative 
disc disease, and rheumatoid arthritis.  The injury appeared 
to have exacerbated the veteran's lumbar myelopathy since he 
was now having more difficulty walking.  

A December 1992 private medical record noted that the veteran 
had severe neck pain and myelopathy superimposed on 
rheumatoid arthritis.  It further noted that the veteran had 
a significant lumbar discogenic disease with some degree of 
herniation in the lower back as well.  He had pain at the 
root of his neck posteriorly, and it radiated into his 
interscapular area, into his posterior shoulders, and down 
into his lower trunk.  He was having trouble walking and felt 
nerve pain radiating down his arms into his middle fingers 
bilaterally, suggestive of C6 radiculopathy due to a possible 
central disc, and as mentioned, he had a herniated nucleus 
pulposus at L4-5 as noted on an MRI in August 1992.  

In January 1993, a neurologist, Dr. P.M., wrote that it was 
his impression that the veteran's symptomatology was due to 
peripheral neuropathy, and that the etiology of the 
peripheral neuropathy was unclear, but that it appeared to be 
due, most likely, to ischemia.  It was felt that rheumatoid 
arthritis may have been contributing to the peripheral 
neuropathy also.  Symptomatology in the lower extremities had 
been suggestive of claudication.  

Various medical reports of Dr. Y.B.B. from early 1993 are of 
record.  In January 1993, Dr. B. stated  that the veteran's 
problems developed mainly from rheumatoid arthritis with 
peripheral neuropathy, although the physician was uncertain 
as to what exposures the veteran had in Vietnam, where 
certainly a toxin such as Agent Orange and others were 
encountered.  Later in March 1993, it was again noted that 
other physicians felt the veteran's leg symptoms were due to 
rheumatoid polyneuritis instead of occlusive vascular 
disease.  There had also been the issue of a toxic neuropathy 
because of exposures when in Southeast Asia during the 
Vietnam war.  In early May 1993, the veteran had an 
assessment of peripheral neuropathy, possibly due to Agent 
Orange exposure.  It was noted that he had been exposed to 
Agent Orange in Vietnam.  Later in May 1993, it was felt by 
Dr. Y.B.B. that the extent of the veteran's severe peripheral 
neuropathy was suggestive of a toxic polyneuropathy, and that 
there may be an association of involvement by rheumatoid 
arthritis with the vasa nervorum due to subclinical 
vasculopathy.  The veteran was reporting exposures to Agent 
Orange during the Vietnam war.  

Also in May 1993, it was reported by Dr. M. that the veteran 
had had a nerve conduction study of his arms, which was 
consistent with peripheral neuropathy.  It was reported that 
this was "? toxic exposure (agent Orange etc)".

VA examination in September 1994 led to diagnoses of exposure 
to Agent Orange, neuropathy of both feet, hands, and legs, 
rheumatoid arthritis, and atherosclerotic changes of the 
thoracic aorta.  A December 1994 letter from a VA physician 
notes that a physical examination had been compatible with 
the diagnosis of peripheral neuropathy.  

The veteran testified during his personal hearing at the RO 
in May 1997 that he had neurological symptoms shortly prior 
to service discharge, including at the time of the service 
retirement examination, and shortly thereafter, and that he 
received steroids for it right after he retired.  Transcript 
(T.) at 2.  

In July 1998, the veteran indicated that he had no further 
evidence to submit; however, he stated that two VA physicians 
had told him that he had acute peripheral neuropathy, and 
that their records were not included in his claims folder.  
He further stated that he had been exposed to repeated and 
extensive spraying of Agent Orange while commanding a 
U.S/Vietnamese force in the Delta area during his Vietnam 
service.

Because of the medical complexity of this case, the Board 
requested that the veteran's claims file be reviewed by a 
medical expert.  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  
This resulted in a June 1999 opinion from a VA neurologist. 
The neurologist that he reviewed the veteran's claims folder, 
and that the transcript of the veteran's May 1997 hearing and 
information concerning neurological evaluations and nerve 
conductions studies from May 1991 and January 1993 were most 
useful.  The VA neurologist noted that the veteran had 
retired from the military in 1970, and that the veteran's 
records first documented neurologic complaints in the 1980's 
at a time when the veteran's rheumatoid arthritis was active.  
In the veteran's own statement, the VA neurologist noted, the 
veteran had indicated that his first symptoms were of a mild 
distal numbness, but that he was able to work at that time in 
a store, and that he was promoted to operations manager.  
However, his neuropathic symptoms began slowly progressing, 
more than 10 years after he had left the service, with 
worsening distal pain, numbness, weakness, and "stumbling" 
presumably from sensory ataxia.  The symptoms forced the 
veteran to retire from the store in 1983.  Neurologic 
evaluation by a private physician in 1991 disclosed "glove 
and stocking" numbness, and hyporeflexia with normal 
strength.  An electromyogram apparently showed "sensorimotor 
polyneuropathy".  A repeat private evaluation in 1993 
evidently confirmed unequivocal clinical and 
electrophysiologic progression of neuropathy.  This 
documentation, the VA neurologist stated, "clearly indicates 
that the neuropathy began after the veteran had left the 
service, and has been very slowly progressive for the last 20 
years."(emphasis as in original)  The VA neurologist's 
conclusion was that the veteran's neuropathic complaints 
began more than 10 years after he left the service.  His 
symptoms began as mild distal numbness.  Over the subsequent 
20 years, long after any alleged exposure to neurotoxins 
ceased, these slowly progressed to the point of disabling 
pain, numbness, weakness and sensory ataxia.  "This pattern 
of neuropathy is not at all suggestive of a toxic neuropathy.  
It would be much more typical of the idiopathic or 
"metabolic" sensorimotor axonal polyneuropathies."  
Therefore, the neurologist did not consider it likely that 
the veteran's neuropathy was related in any way to Agent 
Orange exposure.

The veteran and his representative were provided with copies 
of this opinion.  No response was received from the veteran.  
His representative wrote to the Board in September 1999 and 
indicated that they had not had contact with the veteran and 
that they had no further argument or evidence to present.

Pertinent Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998);  Cosman v. Principi, 3 
Vet. App. 303, 305 (1992). 


Service connection - Agent Orange exposure

There is specific law and regulation pertaining to service 
connection due to Agent Orange exposure.

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(6) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met even 
though there is no record of such diseases during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.309(e) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1998).

The United States Court of Appeals for the Federal Circuit 
held that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Court has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Analysis

Preliminary matters

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible, meritorious on its own, or capable 
of substantiation.  38 U.S.C.A. § 5107.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence which 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). 

In this case, the May 1993 private medical opinion to the 
effect that the extent of the veteran's severe peripheral 
neuropathy was suggestive of a toxic neuropathy well grounds 
the claim.  

Once a claim is determined to be well grounded, the statutory 
duty to assist the veteran in the development of his claim 
attaches.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In this regard, the Board notes 
that the veteran has asserted that recent medical records 
from two VA physicians indicate that he has serious acute 
peripheral neuropathy.  This is not in dispute.  There is no 
indication that the medical evidence alluded to by the 
veteran, if extant in written form, would contain medical 
opinion evidence significant to an outcome of the claim.  As 
the Court has stated: "The VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  Moreover, both the veteran and the 
representative have indicate that they have no further 
evidence to present

Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a) 
(1998).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is in 
support of or against the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the preponderance of the evidence is 
against the claim, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Thus, having established a well grounded claim, the Board 
recognizes its duty to assess the credibility and weight to 
be given the evidence.  Culver v. Derwinski, 3 Vet. App. 292, 
197 (1992)  The Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for rejecting any evidence favorable to the 
veteran.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)l.

Discussion

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) are specified with precision.  Those 
provisions include as presumptive Agent Orange-related 
disabilities only acute and subacute peripheral neuropathy 
which appears to a compensable degree within one year of 
exposure.  See 38 C.F.R. §§ 3.307(a), 3.309(e).

The medical records do not show that acute or subacute 
peripheral neuropathy occurred during service or for a number 
of years thereafter.  While the veteran has testified and 
feels that shortly after exposure to Agent Orange in Vietnam, 
he developed peripheral neuropathy, he has not submitted any 
medical evidence to support this, nor did he give VA 
authorization to obtain any such evidence (see the August 
1996 claim and attachments -- no authorization to obtain any 
post-service service department records was granted).  Being 
a layperson, the veteran is incapable of supplying a 
diagnosis of acute or subacute peripheral neuropathy 
contemporaneous to Agent Orange exposure.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Rose v. West, 11 Vet. 
App. 169 (1998) (medical evidence is necessary to opine that 
symptoms were part of a disability).  

The Board further notes that no medical evidence of record, 
including the veteran's service medical records, supplies a 
diagnosis of acute or subacute peripheral neuropathy 
contemporaneous to or within a number of years after service.  
The June 1999 VA neurology report makes it clear that the 
veteran has chronic peripheral neuropathy and that the 
veteran did not start having neurological symptoms until the 
1980's.  This conclusion is supported by the objective 
medical evidence of record, including the service retirement 
examination report and private medical records, which do not 
demonstrate any neurological symptomatology until the 1980, 
when it was attributed to a herniated disk.

In short, the Board has concluded that the medical evidence 
of record which supports the conclusion that peripheral 
neuropathy was first manifested a decade or more after 
service outweighs the veteran's recent assertions that 
symptoms of peripheral neuropathy appeared during service and 
shortly thereafter.  Accordingly, the evidence of record is 
against the veteran's claim of entitlement to service 
connection for peripheral neuropathy on a presumptive basis.

As discussed above, the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 State. 2725, 
2727-29 (1984) does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (1994).  In other 
words, the claim could be proven if there were competent 
evidence of a current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(medical and some lay evidence); and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

In this case, there is a diagnosis of peripheral neuropathy, 
and the veteran has stated hat he was directly exposed to 
Agent Orange during his service in Vietnam.  There is no 
evidence to the contrary.  The question to be answered, 
therefore, is whether there is any nexus between the current 
disability and the in-service exposure.  On this matter there 
is some conflict.

In December 1991, Dr. Y.B.B., "wondered" whether Agent 
Orange may have played a role in the veteran's peripheral 
neuropathy.  The Board further notes that the Court has held 
that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  The Dr. Y.B.B.'s speculation that Agent Orange 
may have played a role in the veteran's peripheral 
neuropathy, although evidence to be considered, is accorded 
little weight by the Board.  There is also a May 10, 1993 
medical opinion of Dr. Y.B.B. indicating that the extent of 
the veteran's peripheral neuropathy was suggestive of toxic 
neuropathy.  Dr. Y.B.B. specifically mentioned Agent Orange 
exposure.  Dr. B. appears to be a specialist in orthopedics 
and in the May 1993 report he indicated that the veteran had 
been seeing Dr. M. for his neurological symptomatology.

Several of Dr. M'.s reports are in the veteran's claims 
folder.  In a May 1991 report, Dr. M. stated that the cause 
of the veteran's peripheral neuropathy was most likely on an 
ischemic basis.  In January 1993, Dr. M. stated that the 
veteran's peripheral neuropathy was most likely secondary to 
ischemia.   In brief clinical notes dated May 5, 1993 and May 
13, 1993 Dr. M. raised the matter of Agent Orange exposure, 
but preceded each with "?" and did not render a specific 
opinion of this matter. 

Although the Court has specifically rejected the "treating 
physician rule", the Board is obligated to articulate reasons 
or bases for rejecting the medical opinion of a treating 
physician.  Guerrieri v. Brown, 4 Vet. App. 467, 470-1 
(1993).  

In evaluating the probative value of the statements 
summarized above, the Board looks at the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the date, and the medical 
conclusion that the physician reaches.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997). As is true with any 
piece of evidence, the weight to be attached to these 
opinions are within the province of the Board as adjudicator.

Here, we have the opinions of two treating physicians, Dr. 
B., a specialist in orthopedics and Dr. M., a specialist in 
neurology.  Although Dr. B. speculates that the veteran's 
peripheral neuropathy was due to Agent Orange exposure, in 
essence he left treatment of the neurological problem to Dr. 
M.  Dr. M. stated on two occasions that vascular problems 
were the most likely cause of the veteran's peripheral 
neuropathy, although he later raised but did  specifically 
address the matter of Agent Orange exposure.  

Weighing heavily against the veteran's claim are many medical 
other opinions of record, reported above, which indicate that 
a number of factors other than Agent Orange exposure, such as 
diabetes mellitus, vascular insufficiency, ethanol use and 
various musculoskeletal problems may be responsible for the 
veteran's peripheral neuropathy.  All of these opinions weigh 
against the veteran's claim.

Most significant, in the Board's opinion, is the expert 
opinion from the VA neurologist in June 1999.  The 
neurologist reviewed the veteran's claims folder and 
indicated that in-service Agent Orange exposure probably did 
not cause the veteran's peripheral neuropathy.  The 
neurologist considered the information as to the date of the 
onset of symptoms and as to the pattern of symptoms, 
including as reflected by the medical records and the 
veteran's employment history.  From these facts, the 
neurologist reasoned that in-service Agent Orange exposure 
probably did not cause the veteran's peripheral neuropathy.  
The Board believes that this opinion takes into consideration 
the veteran's entire medical history and provides a well-
reasoned basis for the examiner's conclusions, which is not 
found in the medical evidence in support of the veteran's 
claim.  

In addition, the June 1999 expert medical opinion is 
expressed with a higher degree of probability than the 
evidence in support of the claim, the December 1991 and May 
1993 reports of Dr. B and the May 1993 clinical notes of Dr. 
M.  The evidence in support of the claim essentially 
speculates whether in-service Agent Orange exposure might 
have caused the current peripheral neuropathy.  As noted 
above, such speculative opinions are accorded little weight 
of probative value.  See Obert, supra.

The veteran's own opinion that in-service Agent Orange 
exposure caused either acute or chronic peripheral neuropathy 
is not competent medical evidence thereof, as he is a 
layperson.  See Espiritu, 2 Vet. App. at 494-5.  

The Board notes that the veteran, in August 1997, asserted 
that VA had not provided him with an unbiased medical opinion 
concerning his claim, as he had been informed by a VA 
physician at a particular VA facility in May 1997 that that 
physician had never seen a case of peripheral neuropathy due 
to Agent Orange exposure, and that that physician would never 
see one.  The veteran felt that he would thus never be able 
to obtain an unbiased opinion from any physician at that VA 
facility, since the physician who advised him of the above 
was the head of the neurology department there.  The Board is 
not considering any such opinion because it is not of record.  
The Board does not believe that the statutory duty to assist 
the veteran applies to opinion, if indeed it even exists in 
written form, since the veteran has not indicated that such 
will support his claim.  In fact, he contends to the 
contrary.  Furthermore, the veteran has not expressed any 
dissatisfaction concerning the June 1999 VA medical opinion 
which was obtained from a neurologist at a different VA 
facility.

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for peripheral neuropathy based on exposure to 
Agent Orange.  The benefit sought on appeal is accordingly 
denied.

ORDER

Entitlement to service connection for peripheral neuropathy 
due to Agent Orange exposure is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

